December 20, 1905.
This is a motion to dismiss an appeal from an order of reference to take testimony in an equity cause made on the call of the case at a regular term of the Court of Common Pleas for Beaufort *Page 199 
County. The order was purely administrative, made by the Circuit Judge in the exercise of his discretion to speed the cause, and did not prejudice the rights of the parties. No special notice of such an order was necessary. Brookshire
v. Farmers' Alliance Exchange.
The order was not, therefore, appealable, and this appeal must be dismissed.